TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-13-00122-CR



                               George Robert Powell, III, Appellant

                                                  v.

                                   The State of Texas, Appellee


      FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
            NO. 63436, HONORABLE JOHN GAUNTT, JUDGE PRESIDING



                              MEMORANDUM OPINION


                 On November 20, 2009, a jury convicted appellant George Robert Powell, III of

aggravated robbery, found two enhancement allegations to be true, and assessed his punishment

at twenty-eight years’ imprisonment. On November 15, 2012, Powell filed a motion in the trial court

for post-conviction DNA testing. On January 17, 2013, the trial court judge entered findings of

fact, including a finding that the evidence that was supposed to be the subject of the DNA testing

was no longer in existence, and denied Powell’s motion. Powell appeals from the denial of his

motion. Powell’s appointed attorney has filed a brief concluding that the appeal is frivolous and

without merit.

                 Counsel’s brief meets the requirements of Anders v. California, 386 U.S. 738 (1967),

by presenting a professional evaluation of the record and demonstrating that there are no arguable

grounds to be advanced. See Penson v. Ohio, 488 U.S. 75, 80 (1988); Anders, 386 U.S. at 743-44;
High v. State, 573 S.W.2d 807, 811-13 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684,

684 (Tex. Crim. App. 1974); Gainous v. State, 436 S.W.2d 137, 138 (Tex. Crim. App. 1969).

Powell’s attorney sent him a copy of the brief and advised him that he had the right to examine the

record and file a pro se brief. See Anders, 386 U.S. at 744; Jackson v. State, 485 S.W.2d 553, 553

(Tex. Crim. App. 1972). No pro se brief has been filed.

               After reviewing the evidence presented to the trial court and the procedures that were

observed, we have found nothing in the record that might arguably support the appeal. We agree

with counsel that the appeal is frivolous and without merit. We grant counsel’s motion to withdraw

and affirm the order denying post-conviction DNA testing.1



                                               __________________________________________

                                               David Puryear, Justice

Before Justices Puryear, Pemberton and Rose

Affirmed

Filed: April 4, 2014

Do Not Publish


       1
           No substitute counsel will be appointed. Should appellant wish to seek further review of
his case by the court of criminal appeals, she must either retain an attorney to file a petition for
discretionary review or file a pro se petition for discretionary review. See generally Tex. R. App. P.
68-79 (governing proceedings in the Texas Court of Criminal Appeals). Any petition for discretionary
review must be filed within thirty days from the date of either this opinion or the date this Court
overrules the last timely motion for rehearing filed. See Tex. R. App. P. 68.2. The petition must be
filed with this Court, after which it will be forwarded to the court of criminal appeals along with the
rest of the filings in the cause. See Tex. R. App. P. 68.3, 68.7. Any petition for discretionary review
should comply with rules 68.4 and 68.5 of the rules of appellate procedure. See Tex. R. App. P.
68.4, 68.5.

                                                  2